DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano et al. (US PG. Pub. 2014/0159851) in view of Mano et al. (US PG. Pub. 2015/0213946), herein referred to as Kariya.

Regarding claim 1 – Mano teaches an inductor (fig. 1(A), 59 [paragraph 0034] Mano states, “inductor 59”) comprising a magnetic material layer (20 [paragraph 0038] Mano states, “magnetic material (core base) 20”) and an electrically conductive via (36 [paragraph 0035] Mano states, “through-hole conductor 36”) extending through the magnetic material layer (20), wherein the magnetic material layer (20) comprises magnetic filler particles within a carrier material ([paragraph 0042] Mano states, “The core base 20 including the magnetic layer 21 with a thickness of 0.1 mm to 0.5 mm is prepared. The magnetic sheet is composed of a resin that contains magnetic particles (FIG. 3A)”).

 	Kariya teaches an inductor (fig. 1, 59 [paragraph 0020] Kariya states, “Inductor 59”) having a magnetic material layer (20 [paragraph 0019] Kariya states, “core base 20 with magnetic body 24 containing a magnetic material”) that comprises dielectric magnetic filler particles ([claim 16] Kariya states, “the magnetic body structure comprises at least one magnetic metal material selected from the group consisting of ferric oxide, cobalt-coated iron oxide, iron and permalloy”; these materials are considered consistent with Applicants dielectric magnetic filler particles).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the inductor having the magnetic material layer as taught by Mano with the magnetic material layer comprises dielectric magnetic filler particles as taught by Kariya because Kariya states regarding this magnetic material layer composition, “the leakage of magnetic flux is suppressed, and desired characteristics (an inductance value, a Q-value) are easily obtained” [paragraph 0038].

Regarding claim 2 – Mano in view of Kariya teach the inductor of claim 1, but fails to teach wherein the dielectric magnetic filler particles have a resistivity of greater than about 5.5e-7 ohm meters.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the dielectric magnetic filler particles having a resistivity of greater than 5.5e-7 ohm meters, since it has been held that where the general 

Regarding claim 3 – Mano in view of Kariya teach the inductor of claim 1, wherein the dielectric magnetic filler particles (Kariya; fig. 1, [claim 16] Kariya states, “the magnetic body structure comprises at least one magnetic metal material selected from the group consisting of ferric oxide, cobalt-coated iron oxide, iron and permalloy”; these materials are considered consistent with Applicants dielectric magnetic filler particles) are selected from the group comprising iron-base soft magnetic fillers (iron discussed above), iron/cobalt/aluminum alloys, cobalt/iron/hafnium/oxygen alloys, iron/hafnium/oxygen alloy, and iron/aluminum/oxygen alloy.

Regarding claim 9 – Mano teaches an electronic system (fig. 1(A) & 8), comprising: a board (motherboard connected to bumps 476 [paragraph 0050] Mano states, “BGA solder bump (376S) for connection to a motherboard”); and an electronic package (entire structure shown in figure 8) attached to the board, wherein the electronic package (entire structure shown in figure 8) comprises: an electronic substrate (410 [paragraph 0041] Mano states, “printed wiring board 410”) having at least one dielectric layer (450 [paragraph 0041] Mano states, “insulation layer (450A)”); an inductor (fig. 1(A), 59 [paragraph 0034] Mano states, “inductor 59”) embedded in the electronic substrate (see fig. 1(a)), wherein the inductor (59) comprises a magnetic material layer 
 	Mano does not explicitly teach wherein the magnetic filler particles are dielectric magnetic filler particles.
 	Kariya teaches an inductor (fig. 1, 59 [paragraph 0020] Kariya states, “Inductor 59”) having a magnetic material layer (20 [paragraph 0019] Kariya states, “core base 20 with magnetic body 24 containing a magnetic material”) that comprises dielectric magnetic filler particles ([claim 16] Kariya states, “the magnetic body structure comprises at least one magnetic metal material selected from the group consisting of ferric oxide, cobalt-coated iron oxide, iron and permalloy”; these materials are considered consistent with Applicants dielectric magnetic filler particles).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic system with an inductor having the magnetic material layer as taught by Mano with the magnetic material layer comprises dielectric magnetic filler particles as taught by Kariya because Kariya states regarding this magnetic material layer composition, “the leakage of magnetic flux is suppressed, and desired characteristics (an inductance value, a Q-value) are easily obtained” [paragraph 0038].

Regarding claim 10 – Mano in view of Kariya teach the electronic system of claim 9, but fails to teach wherein the dielectric magnetic filler particles have a resistivity of greater than about 5.5e-7 ohm meters.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the dielectric magnetic filler particles having a resistivity of greater than 5.5e-7 ohm meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Improved resistivity of the dielectric magnetic filler particles will prevent leakage of magnetic flux and improve the characteristics of the inductor.

Regarding claim 11 – Mano in view of Kariya teach the electronic system of claim 9, wherein the dielectric magnetic filler particles (Kariya; fig. 1, [claim 16] Kariya states, “the magnetic body structure comprises at least one magnetic metal material selected from the group consisting of ferric oxide, cobalt-coated iron oxide, iron and permalloy”; these materials are considered consistent with Applicants dielectric magnetic filler particles) are selected from the group comprising iron-base soft magnetic fillers (iron discussed above), iron/cobalt/aluminum alloys, cobalt/iron/hafnium/oxygen alloys, iron/hafnium/oxygen alloy, and iron/aluminum/oxygen alloy.

.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano et al. (US PG. Pub. 2014/0159851) in view of Kariya et al. as applied to claims 1, 9 and 18 as discussed above, and further in view of Morita et al. (US PG. Pub. 2014/0225701).

Regarding claim 4 – Mano in view of Kariya teach the inductor of claim 1, but fail to teach wherein the magnetic material layer comprises a layered stack.
 	Morita teaches a magnetic material layer (fig. 12, 320 & 350B [paragraph 0094] Morita states, “magnetic particles are contained in an insulating substrate 320. Likewise, a lower resin insulation layer (350B) contains magnetic particles”) wherein the magnetic material layer comprises a layered stack (two layer stack 320 & 350B shown in figure 12.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the inductor having a magnetic material layer as taught by Mano in view of Kariya with the magnetic material layer being a layered stack as taught by Morita because Morita states regarding this feature, “Even higher inductance is obtained in the printed wiring board” [paragraph 0094].


 	Morita teaches a magnetic material layer (fig. 12, 320 & 350B [paragraph 0094] Morita states, “magnetic particles are contained in an insulating substrate 320. Likewise, a lower resin insulation layer (350B) contains magnetic particles”) wherein the magnetic material layer comprises a layered stack (two layer stack 320 & 350B shown in figure 12.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic system having a magnetic material layer as taught by Mano in view of Kariya with the magnetic material layer being a layered stack as taught by Morita because Morita states regarding this feature, “Even higher inductance is obtained in the printed wiring board” [paragraph 0094].

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano et al. in view of Kariya et al. as applied to claim 1 above, and further in view of Lee et al. (US PG. Pub. 2014/0145812).

Regarding claim 8 – Mano in view of Kariya teach the inductor of claim 1, but fail to teach wherein the carrier material comprises a polymer resin.
 	Lee teaches an inductor (fig. 2 [title] Lee states, “Multilayer inductor”) with a magnetic material layer (130 [paragraph 0072] Lee states, “magnetic substrate 130”) having a carrier material wherein the carrier material comprises a polymer resin 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the inductor having the magnetic material layer with a carrier material as taught by Mano in view of Kariya with the carrier material comprising a polymer resin as taught by Lee because Lee states, “a composite together with a resin polymer such as a liquid crystal oligomer, an epoxy resin, or the like, and enhancing strength of the substrate, such as high glass transition temperature or high modulus” [paragraph 0055].

Regarding claim 16 – Mano in view of Kariya teach the electronic system of claim 9, but fail to teach wherein the carrier material comprises a polymer resin.
 	Lee teaches an inductor (fig. 2 [title] Lee states, “Multilayer inductor”) with a magnetic material layer (130 [paragraph 0072] Lee states, “magnetic substrate 130”) having a carrier material wherein the carrier material comprises a polymer resin ([paragraph 0072] Lee states, “Alternatively, the magnetic substance 130 may be at least one selected from a magnetic metal-polymer composite type in which the magnetic metal powder is dispersed in a composition including a polymer resin”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the inductor having the magnetic material layer with a carrier material as taught by Mano in view of Kariya with the carrier material comprising a polymer resin as taught by Lee because Lee states, “a composite .

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US PG. Pub. 2007/0257761) in view of Kariya et al.

Regarding claim 18 – Kato teaches a method of fabricating an electronic structure (fig. 4C [title] Kato states, “Inductor and electric power supply using it”), comprising: forming at least one dielectric layer (13 [paragraph 0086] Kato states, “core substrate 13”); forming at least one via (fig. 7A, 27 [paragraph 0075] Kato states, “through-hole 27”) through the at least one dielectric layer (13); forming a magnetic material layer (fig. 4C, 30 [paragraph 0054] Kato states, “a core 30 composed of a cylindrical ferrite body surrounding the conductor 32”; ferrite is considered a magnetic material) within the at least one via (27), wherein the magnetic material layer (30) comprises magnetic filler particles within a carrier material ([claim 19] Kato states, “wherein the magnetic body is composed of a composite material containing a carbonyl iron powder and a resin”); and forming an electrically conductive via (32) extending through the magnetic material layer (30; claimed structure shown in figure 4C).
 	Kato does not explicitly teach wherein the magnetic filler particles are dielectric magnetic filler particles.
 	Kariya teaches an inductor (fig. 1, 59 [paragraph 0020] Kariya states, “Inductor 59”) having a magnetic material layer (20 [paragraph 0019] Kariya states, “core base 20 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the inductor having the magnetic material layer as taught by Kato with the magnetic material layer comprises dielectric magnetic filler particles as taught by Kariya because Kariya states regarding this magnetic material layer composition, “the leakage of magnetic flux is suppressed, and desired characteristics (an inductance value, a Q-value) are easily obtained” [paragraph 0038].

Regarding claim 19 – Kato in view of Kariya teach the method of claim 18, but fails to teach wherein the dielectric magnetic filler particles have a resistivity of greater than about 5.5e-7 ohm meters.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the dielectric magnetic filler particles having a resistivity of greater than 5.5e-7 ohm meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Improved resistivity of the dielectric magnetic filler particles will prevent leakage of magnetic flux and improve the characteristics of the inductor.

Regarding claim 20 – Kato in view of Kariya teach the method of claim 18, wherein the dielectric magnetic filler particles (Kariya; fig. 1, [claim 16] Kariya states, “the magnetic body structure comprises at least one magnetic metal material selected from the group consisting of ferric oxide, cobalt-coated iron oxide, iron and permalloy”; these materials are considered consistent with Applicants dielectric magnetic filler particles) are selected from the group comprising iron-base soft magnetic fillers (iron discussed above), iron/cobalt/aluminum alloys, cobalt/iron/hafnium/oxygen alloys, iron/hafnium/oxygen alloy, and iron/aluminum/oxygen alloy.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Kariya et al. as applied to claim 18 above, and further in view of Morita et al.

Regarding claim 21 – Kato in view of Kariya teach the method of claim 18, but fail to teach wherein the magnetic material layer comprises a layered stack.
 	Morita teaches a magnetic material layer (fig. 12, 320 & 350B [paragraph 0094] Morita states, “magnetic particles are contained in an insulating substrate 320. Likewise, a lower resin insulation layer (350B) contains magnetic particles”) wherein the magnetic material layer comprises a layered stack (two layer stack 320 & 350B shown in figure 12.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of fabricating an electronic structure having a magnetic material layer as taught by Kato in view of Kariya .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Kariya et al. as applied to claim 18 above, and further in view of Lee et al.

Regarding claim 25 – Kato in view of Kariya teach the method of claim 18, but fail to teach wherein the carrier material comprises a polymer resin.
 	Lee teaches an inductor (fig. 2 [title] Lee states, “Multilayer inductor”) with a magnetic material layer (130 [paragraph 0072] Lee states, “magnetic substrate 130”) having a carrier material wherein the carrier material comprises a polymer resin ([paragraph 0072] Lee states, “Alternatively, the magnetic substance 130 may be at least one selected from a magnetic metal-polymer composite type in which the magnetic metal powder is dispersed in a composition including a polymer resin”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method having the magnetic material layer with a carrier material as taught by Kato in view of Kariya with the carrier material comprising a polymer resin as taught by Lee because Lee states, “a composite together with a resin polymer such as a liquid crystal oligomer, an epoxy resin, or the like, and enhancing strength of the substrate, such as high glass transition temperature or high modulus” [paragraph 0055].

Allowable Subject Matter
Claims 5-7, 13-15 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dening et al. (US Patent 6996892) discloses a circuit board embedded inductor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN T SAWYER/Primary Examiner, Art Unit 2847